Woodward, J.
The question made is, whether the defendants are personally liable on the note. There is no argument before us on the part of the plaintiff, and from that of the defendants, we infer that the decision ■was rendered upon the broad question, and not upon any narrower or technical ground, such as that the official name of the board of directors is not fully expressed. The answer — the demurrer — the manner in which the decision of the court is expressed on the face of the demurrer — and the argument of defendants — all indicate that the decision of the court was upon the broad question, whether the terms of the note render the defendants personally responsible. And the court held that they did.
We are unable to perceive wherein this case differs from that of Chambliss v. Baker, 4 G. Greene, 428, which is recognized in Harkins v. Edwards & Turner, 1 Iowa, 426, and in Winter v. Hite, 3 Iowa, 142. The notes in the two cases may be said to be precisely alike, mutatis mutandis. And we can only suppose that the court was not aware of the former decisions in the cases referred to. It is deemed unnecessary to enter into a discussion of the subject again, and the judgment will be reversed and the cause remanded.
Judgment reversed.